[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-10149         ELEVENTH CIRCUIT
                                                      SEP 27, 2011
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________          CLERK

                   D. C. Docket No. 8:09-cv-01050-TBM

PATRICIA DIANE MEEKS,

                                                     Plaintiff-Appellant,

                                  versus

MURPHY AUTO GROUP, INC.,
d.b.a. Toyota of Winter Haven,

                                                      Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (September 27, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
       Patricia Meeks appeals the district court’s grant of summary judgment in

favor of Murphy Auto Group d/b/a/ Toyota of Winter Haven (MAG). Meeks

alleges MAG violated the Fair Credit Reporting Act (FCRA), 15 U.S.C. §§ 1681

et seq., and the Equal Credit Opportunity Act, 15 U.S.C. §§ 1691, et seq., and

Regulation B, 12 C.F.R. §§ 202.1, et seq. (ECOA). Meeks argues the district court

erred: (1) when it construed the credit contract signed by Meeks and MAG; and

(2) when it applied the FCRA, the ECOA, and the Truth in Lending Act (TILA),

15 U.S.C. §§ 1601 et seq.1

       After reviewing the parties’ briefs and the record, we affirm the district

court’s thorough and well-reasoned December 15, 2010, opinion. The district

court did not err when it construed the credit contract signed by Meeks and MAG,

nor did it err when it applied the FCRA, the ECOA, and the TILA to Meeks’

claims. The district court was correct that MAG acted with a permissible purpose

under the FCRA in each of the credit pulls at issue in this case and that MAG was

not obligated to provide Meeks with a notice of adverse action under the ECOA.

       Further, insofar as Meeks argues MAG violated § 1681b(f)(2) of the FCRA,

she failed to raise this argument before the district court and we will not consider



       1
        Meeks also argued the district court erred by failing to find two Florida statutes
unconstitutional, but then expressly withdrew this argument in her Reply Brief.

                                                 2
it now. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir.

2004) (“This Court has repeatedly held that an issue not raised in the district court

and raised for the first time in an appeal will not be considered by this court.”)

(quotations omitted).2

       AFFIRMED.




       2
           Meeks’ Motion for Leave to File Out of Time Reply Brief filed on May 5, 2011, is
granted.

                                                 3